Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The most recent listing of claims filed on 10/08/2021 will replace all prior versions and listings of claims in the application.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 13, and 17, closest prior art Beaven et al. (PGPub No US 2017/0060125 A1), Ramaswamy (PGPub No US 2020/0180790 A1), and Kneuper et al. (PGPub No US 2015/0261379 A1) (hereinafter Beaven, Ramaswamy, and Kneuper, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Beaven teaches a system and method of receiving data of at least one parameter of an aircraft from sensors distributed in an interior of the aircraft. The received data of the at least one parameter is compared with a threshold based on historical data for the at least one parameter and the difference is used to determine a recommendation for maintenance for a component within the aircraft. Beaven fails to teach the data of the at least one parameter is received from sensors of mobile devices positioned at locations in the interior of the fuselage of the aircraft, wherein the data is a graphical representation of the at least one parameter at locations within the fuselage of the aircraft, and determining that maintenance of a seat in the fuselage is required. Beaven further fails to teach recommending an area for inspection that includes the seat in the fuselage. 

Kneuper teaches a graphical display of temperature data distributed throughout the fuselage of an aircraft. Kneuper fails to teach determining that maintenance of a seat in the fuselage is required and recommending an area for inspection that includes the seat in the fuselage.
The combination of Beaven, Ramaswamy, and Kneuper fails to teach determining that maintenance of a seat in the fuselage is required and recommending an area for inspection that includes the seat in the fuselage. The invention, as claimed, discloses a system and method of comparing aircraft data, distributed throughout the fuselage and displayed in a graphical manner with the granularity of specific seat locations, in order to determine maintenance of at least a specific seat on the aircraft. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668